Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application No. 16/711,437 filed 12/12/2019 is in response to Applicant’s arguments/remarks and claims amendments filed 12/27/2021 and to information disclosure statement, IDS, file 10/25/2021. Applicant’s response has been given full consideration. 
Claims Amendments
In the response filed 12/27/2021 Applicant has amended the claims of the application. Claim 1 has been amended by the incorporation of limitations of claims 4 and 8.  Claims 4 and 8 are canceled. The dependence of claim 5 has been changed from claim 4 to claim 1, and that of claims 9 and 10 from claim 8 to claim 1. Claim 11 has also been amended similarly by incorporation of limitation of claims 14 and 17. Claims 14 and 17 are canceled. Dependences of claim 15 is changed from claim 14 t to claim 11, and that of claims 18 and 19 from claim 17 to claim 11. 
The status of the claims stand as follows:
Currently amended 		1, 5, 9-11, 15, 18-19
Original			2-3, 6-7, 12-13, 20
4.3	Canceled 			4, 8, 14, 17
Claims 1-3, 5-7, 9-13, 15-16, 18-20 are currently pending in this application. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Withdrawal of Claim Rejection – 35 USC § 102
The rejection of Claims 1-5, 11-15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naoi et al. (U.S. PG Publication 2012/0288747) is overcome by the amendment of claim 1 and 11. Therefore, the rejection has been withdrawn. 
The rejection of dependent Claims 7-10, 16-19 are likewise been withdrawn because of the cancelation of claims 8 and 17, and further in view of applicant’s discussion and explanation about the combined teaching of the references of Naoi and Chiang.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claim 1-3, 5-7, 9-13, 15-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Naoi et al. (U.S. PG Publication 2012/0288747) in view of Kim et al. (U.S. PG Publication 2017/0222244)

Regarding Claim 1 and 11 Naoi discloses an electrochemical device such as lithium ion battery (Naoi paragraph 0001, 0121) and providing a method thereof (Naoi paragraph 0018), the battery comprising a positive electrode sheet 10 and a negative electrode sheet 20, wherein the positive electrode sheet 10 alternately has positive electrode composite material coated portions 11c and positive electrode composite material uncoated portions 11b on at least one surface of a positive electrode current collector 11 (Naoi Fig. 3(a), paragraph 0054), wherein in the positive electrode composite material coated portions 11c are plurality of electrode layers 12 (Naoi Fig. 3(a), paragraph 0054) considered equivalent to the positive electrode composite material is laminated; and in the positive electrode composite material uncoated portions 11b, the positive electrode composite material is not laminated (Naoi Fig. 1(a)), thus providing a method of positive electrode composite material is laminated by discontinuously coating the electrode material in region 11c and in the uncoated region 11b not laminated (Naoi Fig. 3(a), paragraph 0054). 
Naoi discloses the positive electrode sheet is folded zigzag in a folding step (Naoi paragraph 0054) considered equivalent to folded in a manner of mountain folds and valley folds alternated to form a comb-shaped positive electrode structure (Naoi Fig. 1(a)), wherein the comb-shaped positive electrode structure 10 comprise a plurality of positive electrode portion laminates 11c in which the adjacent positive electrode composite material coated portions are disposed on both outer layers, a plurality of positive electrode opening portions formed between the adjacent positive electrode portion laminates 11c (Naoi Fig. 2(a), 2(b)), and positive electrode portion laminate connecting portions 11b (uncoated portion) for connecting the adjacent positive electrode coated portion laminates 11c (Naoi Fig. 1(a), 3(a)). 
Naoi also discloses the negative electrode sheet 20 is folded zigzag in a folding step (Naoi paragraph 0054), considered equivalent to a folded in a manner of mountain folds and valley folds alternated to form a comb-shaped negative electrode structure, wherein the comb-shaped negative electrode structure comprises a plurality of negative electrode portion laminates 21c, a plurality of negative electrode opening portions formed between the adjacent negative electrode portion laminates 21c (Naoi Fig 2(b), and negative electrode portion laminate connecting portions 21b (not coated) for connecting the adjacent negative electrode portion laminates 21c (Naoi Fig. 4 (a)).
Naoi discloses the negative electrode sheet 20 and method of forming of and alternately has negative electrode composite material coated portions 20 and negative electrode composite material uncoated portions 21b on at least one surface of a negative electrode current collector 21, wherein in the negative electrode composite material coated portions 21c a plurality of negative electrode layers 22 containing a negative electrode active material are formed (Naoi paragraph 0057), considered equivalent to negative electrode composite material is laminated, and in the negative electrode composite material uncoated portions 21b , the negative electrode composite material is not laminated, in the negative electrode portion laminates, the adjacent negative electrode composite material coated portions are disposed on both outer layers, and the negative electrode composite material uncoated portions 21b are disposed in the negative electrode portion laminate connecting portions (Naoi Fig. 4(a), paragraph 0057).
The negative electrode portion laminates of the negative electrode structure 20 are inserted into the positive electrode opening portions of the positive electrode structure 10 (Naoi Fig. 1(a), 1(b)), and the positive electrode portion laminates 11c of the positive electrode structure are inserted into the negative electrode opening portions of the negative electrode structure 20 to form a laminate in which the positive electrode structure and the negative electrode structure are fitted (Naoi Fig 1(a), 1(b)).
Naoi discloses an electrolytic solution for the disclosed battery (Naoi paragraph 0097) and a separator (Naoi paragraph 0014), but is silent about a solid electrolyte disposed between the positive electrode sheet and the negative electrode sheet.  Kin discloses a lithium air battery that include a positive electrode-membrane, a negative electrode membrane and a solid electrolyte membrane disposed between the electrodes, and the positive electrode membrane assembly, the negative electrode and the solid electrolyte have folded portions (Kim paragraph 0070). Kim discloses the solid electrolyte may be capable of being shaped into any of a variety of shapes due to its flexibility, and thus may accommodate a change in either volume or shape which may occur during charging and discharging of a lithium battery. For example, the solid electrolyte may be durable against charging and discharging processes (Kim paragraph 0040). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery of Naoi by the disclosure of Kim  and made the electrolyte a solid electrolyte that is  capable of being shaped into any of a variety of shapes due to its flexibility, and thus may accommodate a change in either volume or shape which may occur during charging and discharging of a lithium battery, and may be durable against charging and discharging processes (Kim paragraph 0040). According to the MPEP this is considered use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 1).

    PNG
    media_image1.png
    920
    720
    media_image1.png
    Greyscale

Naoi Fig. 1(a) and 1(b)

    PNG
    media_image2.png
    575
    954
    media_image2.png
    Greyscale

Instant Application Fig. 1(a)


    PNG
    media_image3.png
    389
    758
    media_image3.png
    Greyscale

Naoi Fig. 3(a)

    PNG
    media_image4.png
    380
    860
    media_image4.png
    Greyscale

Instant Application Fig. 2

Regarding Claim 2 and 12 Naoi discloses in the laminated battery the positive electrode 10 composite material uncoated portions 11b are disposed in the positive electrode portion laminate connecting portions, called fold edge by Naoi (Naoi Fig. 2(a), 3(a), paragraph 0054).
Regarding Claim 3 and 13 Naoi discloses the negative electrode sheet 20 is a sheet made of a negative electrode active material (Naoi Fig. 4(a), 4(b), paragraph 0057).
Regarding Claim 5 and 15 Naoi discloses a negative electrode and a method of forming thereof (Naoi paragraph 0057) and an area of the electrode layer of the electrode sheet which becomes a negative electrode may preferably be larger than that of the electrode layer of the electrode sheet which becomes a positive electrode and opposes the electrode layer of the electrode sheet which becomes negative electrode (Naoi paragraph 0021); thus, the area of the negative electrode is greater than the area of the positive electrode.
Regarding Claim 6 Naoi discloses a positive electrode lead terminal 15 and negative electrode lead terminal 25 project from the side edges of the positive electrode current collector 11 and the negative electrode current collector 21 (Naoi Fig. 3(a), 4(a), paragraph 0082), the lead terminals considered equivalent to the electrode tab; but Naoi is silent that the leads or tabs are connected to the positive electrode portion laminate connecting portions, and the negative electrode portion laminate connecting portions. However, changing the position of the terminal lead or electrode tabs from the uncoated peripheral edge portion 11a, 21a to the adjacent uncoated folding edge portion 11b, 21b edge, equivalent to the connection portion, will not change or interfere with the folding structure of the electrodes (Naoi Fig. l(a), 1(b)), equivalent to the inserting of the coated positive electrode laminate into the opening portion of the coated negative electrode laminate, and inserting of the coated positive electrode laminate into the opening portion of the coated negative electrode laminate, and is considered mere change in position of the terminal leads without changing the folding and interpenetrating structure of the laminate electrodes. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have changed the position of the terminal leads or electrode tabs from the uncoated peripheral edge portion 11a, 21a to the adjacent uncoated folding edge portion 11b, 21b edge, equivalent to the connection portion. According to the MPEP, shifting the position of parts within a device will not render the device patentable if the position change does not alter the device’s operation (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP § 2144.04 VI. C.).
Regarding Claim 7and 16 in the battery of Naoi as modified by the solid electrolyte of Kim the solid electrolyte is disposed between the positive electrode structure and the negative electrode structure (Naoi Fig. 1, Kim Fig. 6); thus at least one of the positive electrode sheet and the negative electrode sheet has a solid electrolyte layer on a surface. 
Regarding Claim 9 and 18 in the battery of Naoi as modified by the solid electrolyte of Kim the solid electrolyte is disposed in the outer peripheral portion and the negative electrode is disposed in the inner side of the electrolyte (Naoi Fig. 2(a)).
Regarding Claim 10 and 19 in the battery of Naoi as modified by the solid electrolyte of Kim the solid electrolyte is disposed between the negative electrode and the positive electrode and has a sheet structure (Kim Fig. 6).
Regarding Claim 20 Naoi is silent about the method wherein in the fitting step the fitting is performed so that the negative electrode structure is disposed on both outer layers of the battery laminate, as opposed to being in the inside layers. Changing the process step such that the negative electrode structure is disposed on the outer layers would have been obvious to a person of ordinary skill since such a process step will not change the function of the folded penetrating electrodes assembly, and it would have been obvious to a person of ordinary skill in the art. According to the MPEP such a choice is considered to be shifting the position of parts within a device and will not render the device patentable if the position change does not alter the device’s operation (see /n re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP § 2144.04 VI. C.).
Response to Argument
In the response filed 12/27/2021 Applicant has amended independent claims 1 and 11 by incorporation of limitations of dependent claims 4 and 8 for claim 1 and claims 14 and 17 for claim 11. Therefore, the previously presented rejection of the claims under 102(a)(1) over Naoi is overcome by the amendment since Naoi does not disclose a solid electrolyte and consequently does not anticipate the amended claims. Therefore, the previously presented rejection has been withdrawn as indicated above in this Office Action. 
Upon further consideration the claims are now rejected under 103 over Naoi in view of Kim et al. (U.S. PG Publication 2017/0222244).
In the response filed 12/27/2021 Applicant traverses the previously presented rejection. Applicant presents amended claim 1 (Remarks page 10-12) and amended claim 11 (Remarks page 12-14). Applicant argues that the claims now recite “a solid electrolyte sheet is disposed between the positive electrode structure and the negative electrode structure” and that neither Nori (i.e. Naoi) nor Chiang discloses such distinguishing feature (Remarks page 14). Applicant argues that since limitation of claim 8 and 17 which have been respectively incorporated into amended claim 1 and 11, the claims are not anticipated by Naoi (Remarks page 14). Examiner agrees with Applicant’s argument that Naoi does not anticipate amended claims 1 and 11, and as noted above in this Office Action the anticipation rejection of Claim 1 and 11 has been withdrawn. 
Applicant then notes that the Office Action compared the electrolyte 16 of Chiang as the claimed solid electrolyte and asserted that the battery of Nori (i.e. Naoi) as modified by the solid electrolyte of Chiang would render claim 8 obvious (Remarks page 14). Applicant argues Naoi and Chiang neither disclose the feature of a solid electrolyte sheet is disposed between the positive electrode portion laminates and the negative electrode portion laminates not the combination of Naoi and Chain is obvious (Remarks page 15). Further presents Fig. 3C of Chiang and Fig. 1 and 2 of Naoi (Remarks page 15-16), and discusses the difference configuration of the electrodes in Naoi and Chiang (Remarks page 15-16). 
Based on applicant's remarks and clarifications and a further review of the references of Chiang and Naoi the combination of Naoi and Chiang, applied for the previous rejection of the limitation of Claim 8 and 17 rejected under 35 U.S.C. 103, whose limitation is now incorporated in claim 1 and 11 will not render the amended claim 1 and 11 obvious since the electrodes assembly configuration of Naoi is different than the electrode assembly of Chiang. 
Therefore, upon further consideration amended claim 1 and 11 and their dependent claims are now rejected under 103 over Naoi in view of Kim et al. (U.S. PG Publication 2017/0222244). Kim discloses a battery wherein the positive electrode membrane is folded and also the negative electrode membrane is folded with a folded solid electrolyte disposed between the positive electrode membrane and the negative electrode membrane, having analogous configuration to the electrode assembly of Naoi. Therefore, the battery of Naoi modified by the solid electrolyte of Kim renders the claimed invention obvious. 
This Office Action is made non-final because the limitation of claim 8 and 17 which have been respectively incorporated into amended claim 1 and 11 are not newly recited limitation, and the new rejection under 103 over Naoi in view of newly applied reference of Kim constitutes a new ground of rejection, which is not necessitated by any new limitation that was not previously recited in any of the claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722